HE       A         NEW         GENERAL
                         OF   -XAS




Hon. Ralph X. Hall                   Opinion NO. M- 400
Chairman, County, District and
   Urban Affairs Comittcs
Senate, State of Texas
Austin, Texas                        Re:    Certain questions
                                            relating to the crea-
                                            tion and authorization
                                            of the South Eastland
                                            County Hospital District
                                            as contained in proposed
Dear Senator Hall:                          H.B. 1214.

          Reference is made to your letter in which you pro-
pounded three questions relating to I-LB.1214, 61st Legis-
lature, 1969, Regular Session, creating the *South East-
land County Hospital District,* with a copy ,of said Bill
attached. We quote these questions:

          "(1.) What restrictions, if any, are
     there under the Constitution and Statutes of
     the State of Texas gwerning the authorization
     and creation of such a hospital district (pro-
     posed under the prwisiona of Article IX, Section
     9, of the Constitution of the State of Texas)
     whereby a particular area can or must be included
     in such proposed hospital district contrarv to
     the desires of the voters owning taxabla property
     within such a particular area? e a - (Bmphasis~
     supplied.)

          #(2.) What provisions, if any, are there under
     the Constitution and Statutes of the State of Texas
     whereby taxpayer-voters in those portions of the
     respective school districts can hold separate elections



                              -1982-
hon. Ralph M. Hall, page 2     (M-400)


     on the sams day and be govarned by a
     majority vote in each portion of the said
     school district to determine whether or not
     the particular area will be included in the
     proposed hospital district?

         "(3.1 If the Bill is enacted as proposed
    what provisions, if any, are there in the
    Constitution and Statutes of the State of Texas,
    whereby taxpayer-voters in those portions of
    the respective school districts can hold
    separate elections on the same day and be
    gwerned by the majority vote in each portion
    of said school district to determine whether
    or not the respective portion of the particular
    school districts will be included in the created
    hospital district?*

          Article IX, Section 9; of the Texas Constitution,
under which H.B. 1214 is proposed, provides, in part:

         *Sec. 9. The Legislature may by law
    provide for the creation, establishment, main-
    tenance and operation of hospital districts
    composed of e   ox more counties or u   or any
    part of one or more counties with power to issue
    bonds for the purchase, constructim, acquisition,
    repair ox renovation of buildings and improvements
    and aquipping same, for hospital purposes: e 0 0
    providinc that such district shall not be
    created or such tax authorized unless aoorwed by
    a maioritv of the qualified orooertv taxoavinq
    electors tberaof votinc at an election called for
    the puroose:. . -

         "Provided. however. that no district shall
    be created except bv act of the Laqislature and
    then onlv after thirtv (30) davs' public notice


                             -1983-
.   ‘




    Ron. Ralph M. Hall, page 3 (M-400)

         to the district affected, and in no event
         mav the Leaislature provide for a aistrict
         to be created without the affirmative vote
         of a maioritv of the taxoavinu voters in
         the distxict concerned.* (Emphasis supplied.)

              H. B. 1214 relates to the creation, administration,
    powers, duties, and financing of the "South Eastland County
    Hospital District* of Rastland and Comanche Counties. Section
    1 authorizes the creation of the district under the provisions
    of Article IX, Section 9, Constitution of the State of Texas,
    *over a part of Rastland and Comanche Counties . . . with such
    rights, powers, and duties as provided in this Act, . . .*
    It than sets out a description of the limits of the district
    by metes and bounas. Section 2 defines the purpose of the
    district, which is imnaterial to our holding. Section 3 is
    the key provision, as it provides for the creation and authori-
    zation of the district, the basic portions of which are quoted,
    in part:

              "Sec. 3.   ELECTION TO CREATE DISTRICT.

             3     The district shall not be cxeatad,
        nor shall any tax therein be authorized unless
        and until such creation and such tax are approved
        by a majority of the qualified property taxpaying
        electors of the m    or grass of the proposed district
        voting at an election called for such purpose in
        accordance with this Act.
             * . . . In the avant the comissioners court
        of a county namd herein shall elect to call an
        election for a creation of the district, and the
        commissioners court of the other county shall not
        so elect, then all the terms and provisions of this
        Act shall be deemed to apply, and the tams shall only
        apply, to the areas of the county in which the district
        is so created.

         \
                                -1984-
Hon. Ralph H. Hall, page 4 (M-400)


     *
         .   .   .


    "M   The commissionars courts of Eastland
    and Comanche counties m   in the election order
    specify a procedure by which the proposed district
    is confirmed and the tax authorized by areas, as
    designated herein, within the mates and bounds of
    the proposed hospital district as described in
    Section 1 of this Act, or the two commissioners
    courts I&Y choose to submit the election proposal
    to the entire district for confirmation. For
    purposes of confirmation of the district and
    authorization of the tax, the proposed hospital
    district may be divided into the following three
    areas: (1) that Portion of the Carbon Indmendent
    School District, as those school district boundaries
    are set on the effective date of this Act. within
    the proposed hosvital district (2) that Portion of
    the Desdemona Indewndent School District. as those
    school district boundaries on the effective date of
    this Act, within the proposed hospital district, and
    (3) the remsining portion of the proposed hospital
    district not included in either of the aforementioned
    areas. Only those areas. as deacribad herein, in
    which a maloritv of the cualified vrowrtv taXVaYinq
    electors vote in favor of the provosition to create
    a hospital district shall be included in the confirmed
    hospital district, vrovided that,&? are.a.sconfirminq
    the hosVita1 district shall be canticuous in nature.
    In the event the commissioners courts of Eastland and
    Comanche counties choose to submit the election proposition
    to the entire dietrict as described, a majority of the
    qualified tax paying electors voting at said election in
    favor of the proposition shall be sufficient for con-
    firmation of the entire district. (Emphasis~~supplied.)




                          - ,I985 -
    .
.




        Hon. Ralph W. Hall, page 5 (W-400)


                  *(e) Within 10 days after such election
             is held, the commissioners court of each county
             in which the election for craation.of the district
             is held shall convene and canvass the returns of
             the election, and the maj,orityof‘the qualified
             property taxpaying electors voting at said election
             vote in favor of the proposition, they shall so
             find an8 declare the hospital district established
             and created in said county and designate the areas
             in which the hospital district is created in said
             county. Any area, described herein, not voting
             to create the district shall not be restricted
             from joining the district at another date provided
             that. . . .*

                  It is our opinion that your first question may
        be answered by reference to the first-quoted clause of
        Section 9 of Article IX of the Constitution. The Legislature
        is empowered to create hospital districts composed of *one
        or more countias or all or any part of one or more counties.*
        Within this limitation, coupled with Lagislative discretion
        and prerogative, the Legislature may define the boundaries
        of a particular district, incluaing areas therein who may
        be opposed to its creation. Redress is offered the opposition
        through voting at the authorization election that must be
        held in order for the district to be created, in accord with
        the sanm Section of the Texas Constitution.

                  Your second and third questions may also be answered
        by the quoted section of the Texas Constitution, which provides
        *that in no event may the Legislature provide for a district to
        be created without the affirmative vote of a majoritv of the
        taxvavins.voters in the district concerned." Since H.B. 1214
        defines the limits of the district in Section 1, it is our
        opinion that an affirmative vote of a majority of tba taxpaying
        voters within the entire area defined in Section 1 is necessary




                                  -1986-
Honorable Ralph M. Hall, page 6 (B-400)


under the Texas Constitution. Insofar as H.B. 1214 allows
a method of creation of a district other than that prescribed
in Section 9 of Article IX, that is, by permitting acceptance
or rejection thereof by particular areas within the district,
we hold H. B. 1214 to be unconstitutional.

                        SUIIHARY

          The Legislature is bound only by the provision
     of Article IX, Section 9, Texas Constitution, in
     defining boundaries of hospital districts created
     thereunder. House Bill 1214, as written, is un-
     constitutional, insofar as it permits a method of
     creation of the district other than that prescribed
     in Section 9 of Article IX, Constitution of Texas.

                               Yaws    vary truly,



                               C      FORD C. MARTIN
                               A          General of Texas

Prepared by Donald Cummings
Assistant Attorney General

APPROVED:
OPINION CCMMITTBE

Rerns Taylor, Chairman
George Relton, Vice Chairman
Bill Allen
Bill Corbusier
Bob Crouch
Jim Swearingen

W. V. Geppert
Staff Legal Assistant
Hawthorne Phillips
Bxacutive Assistant
                            - 1987-